--------------------------------------------------------------------------------

Exhibit 10.11

[***]    TEXT OMITTED AND FILED SEPARATELY
CONFIDENTIAL TREATMENT REQUESTED

MRC RECEIVABLES CORPORATION
5775 Roscoe Court
San Diego, California 92123

December 20, 2000

CFSC Capital Corp. VIII12700
Whitewater Drive
Minnetonka, Minnesota 55343-9439
Attention:  Greggory S. Haugen
                     Jon Taxdahl

  Re: Exclusivity Agreement related to Credit Agreement between MRC Receivables
Corporation, a Delaware corporation (the "Borrower") and CFSC Capital Corp.
VIII, a Delaware corporation (the "Lender") dated as of December 20, 2000 (the
"Credit Agreement")


Ladies and Gentlemen:

Reference is made to the Credit Agreement. All capitalized terms used in this
letter and not otherwise defined herein shall have the meanings given to them in
the Credit Agreement.

To induce the Lender to enter into the Credit Agreement with the Borrower, which
is a wholly-owned subsidiary of MCM Capital Group, Inc., a Delaware corporation
(“MCM Capital Group”), and as a condition to making any Loans thereunder, the
Borrower, MCM Capital Group and Midland Credit Management, Inc., a Kansas
corporation (the “Servicer”) (which is also a wholly-owned subsidiary of MCM
Capital Group ( collectively, the Borrower, the Servicer and MCM Capital Group
are herein called the “Grantors”), on behalf of themselves and on behalf of all
parties which are controlled by the Borrower, the Servicer and/or MCM Capital
Group ( either through financial investment or management responsibility) or in
which the Borrower, the Servicer and/or MCM Capital Group have any financial
investment (the “Affiliated Parties”), hereby grant to the Lender, pursuant to
the terms and conditions of this letter agreement, the exclusive right during
the Exclusivity Period (as defined below) to finance charged-off consumer credit
card accounts (the “Assets”) to be acquired by any of the Grantors or any
Afflliated Party.

        As used herein, the term “Exclusivity Period” means the period of time
commencing on the date of this letter agreement and ending on the earliest of
following:

  (a) the Facility Termination Date,


  (b) the date on which a Lender Default shall exist (as defined below),


  (c) the date on which a material adverse change shall occur in the financial
condition or available resources of the Lender which would result in the Lender
being unable to continue to perform its obligations under the Credit Agreement,




  [***] Omitted pursuant to a request for confidential treatment. The omitted
material has been filed separately with the Securities and Exchange Commission.


--------------------------------------------------------------------------------

  (d) the date on which Greggory S. Haugen shall cease to be an employee of
[***] or one of its affiliates and the Lender shall have rejected Borrowing
Requests (other than because of a Default or Event of Default under the Credit
Agreement) to make Loans under the Credit Agreement for the Borrower’s purchase
of Assets which (i) had an aggregate purchase price of $10,000,000 or more
during any consecutive ninety (90) day period (excluding Asset Pools whose
weighted average time since charge-off is less than six (6) months), and (ii)
were to be financed pursuant to requested Loans with economic terms (other than
interest rate )substantially similar to prior Loans made by the Lender under the
Credit Agreement,


  (e) in the event that the Lender has terminated the Servicing Agreement with
the Servicer as a result of a Termination Event and the Lender has not sold,
assigned or transferred its rights or obligations under the Loan Documents, so
long as the Borrower and the Servicer have cooperated with the Lender in all
material respects for a period of sixty (60) days following such termination in
connection with the Lender’s entering into a replacement servicing agreement
with a replacement servicer and in transferring such information and
documentation as is reasonably necessary to enable such replacement servicer to
service the Assets in the Asset Pools, the date following such sixty ( 60) days
of cooperation by the Borrower and the Servicer, or


  (f) in the event that the Lender has terminated the Servicing Agreement with
the Servicer as a result of a Termination Event and the Lender has sold,
assigned or transferred its rights or obligations under the Loan Documents, the
date which is the later of the date on which the Lender terminated the Servicing
Agreement with the Servicer or the date on which the Lender sold, assigned or
transferred its rights or obligations under the Loan Documents ( other than
pursuant to subsections (i), (ii) or (iii) of Section 9.12 of the Credit
Agreement).


Any sale, transfer, assignment or conveyance permitted pursuant to subsections
(i), (ii) or (iii) of Section 9.12 of the Credit Agreement shall not constitute
a “sale, assignment or transfer of rights or obligations under the Loan
Documents” for purposes of subsection ( e ) and (f) above. In addition, as used
herein, the term “Lender Default” means any of the following events: (a) the
Lender shall fail to make a Loan available to the Borrower on the applicable
Borrowing Date with respect to an Accepted Borrowing Request at a time when all
conditions precedent to making such Loan available to the Borrower under Section
4.2 and Section 4.3 of the Credit Agreement have been satisfied and the
continuance of such failure on the part of the Lender for two (2) Business Days
after the Lender has received written notice of such failure from the Borrower,
(b) the Lender shall fail to approve a distribution of Asset Pool Proceeds from
the Collateral Account in accordance with the provisions of Section 2.7 and
Section 2.8 of the Credit Agreement at a time when the Lender has received the
applicable Distribution Report with all applicable information as required by
the Credit Agreement, all information contained in such Distribution Report is
true and correct in all material respects and the distribution contemplated in
such Distribution Report is consistent with the provisions of Section 2.8 and
other applicable provisions of the Credit Agreement and the continuance of such
failure on the part of the Lender for two (2) Business Days after the Lender has
received written notice of such failure from the Borrower, ( c ) the Lender
shall breach its covenants or agreements under Section 9.16 of the Credit
Agreement or under Section 7.14 of the Servicing Agreement in any material
respect, or ( d) the Lender shall breach its covenants or agreements under
Section 9.12.



[***]     Omitted pursuant to a request for confidential treatment. The omitted
material has been filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

        The Grantors agree, on behalf of themselves and on behalf of each
Affiliated Party, that if any Grantor or any Affiliated Party desires to
purchase any Assets during the Exclusivity Period, such Grantor or such
Affiliated Party, as applicable, shall not purchase such Assets until the Lender
shall have been given the opportunity to finance the Borrower’s purchase of such
Assets pursuant to the Credit Agreement by the Borrower providing to the Lender
a Borrowing Request and a related bid package in accordance with the provisions
of Section 2.1 of the Credit Agreement with respect to such Assets. If the
Lender rejects or is deemed to have rejected such Borrowing Request pursuant to
Section 2.1 of the Credit Agreement, then, any Grantor ( other than the
Borrower) or any Affiliated Party may (i) obtain financing from another lender
to purchase such Assets so long as (A) the purchase price for such Assets and
the Purchase Agreement for the purchase of such Assets are the same as those
described in the Borrowing Request and related bid package rejected by the
Lender, and ( B ) none of the material terms and information related to the
financing provided by such other lender, including interest rate. contingent
payment percentage, servicing fee, equity infusion and cash flow projections.
are more favorable to such other lender than were such terms and information as
set forth or contemplated in the Borrowing Request and related bid package
rejected by the Lender. or (ii) purchase such Assets with its own funds which
have not been borrowed, directly or indirectly. from any other Person (
excluding, however, funds which have been borrowed by a Grantor or another
Affiliated Party under a revolving credit facility in which ( 1) the lender
makes funds available for general corporate purposes, (2) such lender does not
evaluate any assets being purchased with proceeds of advances under such
revolving credit facility, and (3) such revolving credit facility does not
contain a borrowing base or similar concept which includes assets being
purchased with proceeds of such advances so long as (A) the purchase price for
such Assets and the Purchase Agreement for the purchase of such Assets are the
same as those described in the Borrowing Request and related bid package
rejected by the Lender, and (B) none of the material information used by such
Grantor or Affiliated Party in determining whether to purchase such Assets with
its own funds, including cash flow projections, are more favorable to such
Grantor or Affiliated Party than was such information, including cash flow
projections, as set forth or contemplated in the Borrowing Request and related
bid package rejected by the Lender. T o the extent that any of the conditions of
the preceding sentence are not satisfied, the Grantors agree on behalf of
themselves and on behalf of each Affiliated Party, that the Borrower shall be
obligated to submit a new Borrowing Request and related bid package to the
Lender which shall contain all modified terms and information, and such
Borrowing Request shall be deemed a new Borrowing Request for purposes of the
Credit Agreement and this 1etter agreement.

        The Grantors, by signing be1ow, hereby acknow1edge and agree that any
fai1ure by the Grantors or any Affiliated Party to comp1y with the terms and
conditions of this letter agreement during the Exclusivity Period shall
constitute an Event of Default under the Credit Agreement. Upon the failure by
the Grantors or any Affiliated Party to comp1y with the terms and conditions of
this letter agreement during the Exclusivity Period, the Lender shall (i) be
entitled to enforce all rights and remedies available to the Lender under the
Credit Agreement and the other Loan Documents, and (ii) be entitled to seek
re1ief for the breach of this letter agreement, either in equity or at law.


Very truly yours,

GRANTORS:

MRC RECEIVABLES CORPORATION


BY: /S/ Timothy W. Moser
——————————————
Name       Timothy W. Moser
Its             Secretary


MIDLAND CREDIT MANAGEMENT, INC.


BY: /S/ Timothy W. Moser
——————————————
Name      Timothy W. Moser
Its             Secretary


MCM CAPITAL GROUP, INC.


BY: /S/ Timothy W. Moser
——————————————
Name      Timothy W. Moser
Its             Secretary


Accepted and agreed to as of the
20th day of December, 2000.

CFSC CAPITAL CORP. VIII


BY: /S/ Greggory S. Haugen
——————————————
Name       Greggory S. Haugen
Its             V.P.
